Atkinson, J.
1. Where the sole assignment of error in a bill of exceptions is upon a judgment sustaining a demurrer to a plea, it not appearing that the ease has been terminated in the court below, the case will be held to have been brought to this court prematurely, and the writ oi error will be dismissed.
*46November 15, 1913.
Complaint; from Worth superior court.
Perry, Foy & Monk, for plaintiff in error.
L. D. Passmore and C. E. Hay, contra.
2. Under the special facts of the case, it is ordered that the defendant in error have leave to file the official copy of the bill of exceptions, now in the office of the clerk of the superior court, as exceptions pendente lite. Workingmen’s Union Asso. v. Reynolds, 138 Ga. 123 (74 S. E. 838).

Writ of error dismissed, with direction.


All the Justices concur.